OMB APPROVAL OMB Number:3235-0063 Expires:April 30, 2015 Estimated average burden hours per response:……………1,998.78 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended December 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54233 SOVEREIGN LITHIUM, INC. (Exact name of registrant as specified in its charter) DELAWARE 20-8602410 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 999 18th Street, Suite 3000, Denver, Colorado 80202 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(303) 952-0455 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Not Applicable Not Applicable Securities registered pursuant to Section 12(g) of the Act: Common Stock with a par value of $0.000001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act Yeso No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act Yeso Noþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Not Applicable. Yeso Noo Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer”, “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yeso No þ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. 44,938,356 common shares @ $1.04(1) $46,735,890 (1) Last close price on June 30, 2013 APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yeso Noo Not Applicable. (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. 47,040,920 common shares issued and outstanding as of March 21, 2014. DOCUMENTS INCORPORATED BY REFERENCE None. 2 Table of Contents FORWARD LOOKING INFORMATION 4 PART 1 4 Item 1. Business 4 Transition to Mineral Exploration and Development Industry 6 Corporate Actions- Name Change and Reverse Stock Split 7 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 7 Item 2. Properties 7 Wallach Option 8 Item 3. Legal Proceedings 9 Item 4. Mine Safety Disclosures 9 PART II 9 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Common Stock 9 Market Information 9 Holders of Common Stock 10 Dividends 10 Equity Compensation Plan 10 Sales of Equity Securities/Purchases of Equity Securities 10 Issuance of Common Stock 11 Item 6. Selected Financial Data 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Results of Operation 11 Liquidity and Capital Resources 12 Contractual Obligations 12 Off-Balance Sheet Arrangements 12 Accounting Judgments and Estimates 12 Use of Estimates 12 Cash and Cash Equivalents 12 Mineral Property Costs 13 Purchase Options for Mining Property 13 Reclamation Cost Obligations 13 Financial Instruments 13 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 14 Item 8. Financial Statements and Supplementary Data 14 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 14 Item 9A. Controls and Procedures 14 Evaluation of Disclosure Controls and Procedures 14 Item 9A(T). Controls and Procedures 15 Item 9B. Other Information 15 PART III 16 Item 10. Directors, Executive Officers and Corporate Governance 16 Identification of Directors and Executive Officers 16 Biographical Information 16 Family relationships 16 Involvement in Certain Legal Proceedings 16 Code of Ethics 16 Compliance with Section 16(a) of the Securities Exchange Act of 1934 16 Nominations to the Board of Directors 16 Director Independence 17 Audit Committee 17 Item 11. Executive Compensation 17 Summary of Compensation of Executive Officers 17 Compensation of Directors 17 Compensation Committee 17 Compensation Committee Report 17 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 18 Securities Authorized for Issuance under Equity Compensation Plans 18 Changes in Control 18 Item 13. Certain Relationships and Related Transactions, and Directors Independence 18 Transactions with Related Persons 18 Item 14. Principal Accounting Fees and Services 18 Audit Fees 18 Audit-Related Fees 18 Tax Fees 18 All Other Fees 18 Pre-Approval Policies and Procedures 19 PART IV 20 Item 15. Exhibits, Financial Statement Schedules 20 Financial Statements 20 Exhibits 21 SIGNATURES 22 3 FORWARD LOOKING INFORMATION This Annual Report contains certain forward-looking statements. When used in this Annual Report, statements which are not historical in nature, including the words “anticipate,” “estimate,” “should,” “expect,” “believe,” “intend,” “may,” “project,” “plan,” or “continue,” and similar expressions are intended to identify forward-looking statements. They also include statements containing anticipated business developments, a projection of revenues, earnings, or losses, capital expenditures, dividends, capital structure or other financial terms. The forward-looking statements in this Annual Report are based upon management’s beliefs, assumptions, and expectations of our future operations and economic performance, taking into account the information currently available to them. These statements are not statements of historical fact. Forward-looking statements involve risks and uncertainties, some of which are not currently known to us that may cause our actual results, performance, or financial condition to be materially different from the expectations of future results, performance or financial condition we express or imply in any forward-looking statements. These forward-looking statements are based on our current plans and expectations and are subject to a number of uncertainties and risks that could significantly affect current plans and expectations and our future financial condition and results. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In light of these risks, uncertainties and assumptions, the forward-looking events discussed in this filing might not occur. We qualify any and all of our forward-looking statements entirely by these cautionary factors. As a consequence, current plans, anticipated actions and future financial conditions and results may differ from those expressed in any forward-looking statements made by or on our behalf. You are cautioned not to unduly rely on such forward-looking statements when evaluating the information presented herein. PART I Item 1. Business Sovereign Lithium, Inc., formerly Great American Energy, Inc. (“Sovereign Lithium” or the “Registrant”) was incorporated in Delaware on February 22, 2007 (originally under the name Southern Bella, Inc.). The Registrant was organized to acquire catering companies throughout the United States. The first catering company acquired by the Registrant was Dupree Catering, Inc. (“Dupree”). Dupree is a Kentucky corporation, formed on October 28, 1991. On March 1, 2007, the Registrant acquired all of the shares of stock of Dupree for $110,000 and Dupree became the wholly-owned subsidiary of the Registrant. The Registrant sold all of the assets of Dupree on July 1, 2008. On December 17, 2010, the Registrant closed a reverse take-over transaction by which it acquired 100% of the issued and outstanding common stock of Uptone Pictures, Inc., a North Carolina corporation (“Uptone”) which specializes in the creation, production and distribution of entertainment content. On May 13, 2011, the Registrant entered into a Subsidiary Put Option Agreement (the “Put Option Agreement”) with Wendi and Michael Davis (the “Purchasers”). As of May 13, 2011, the Purchasers were members of the Registrant’s Board of Directors (the “Board”). On such date, the Purchasers were the beneficial holders of 8,166,667 shares of the Registrant’s common stock, par value $0.000001 per share, or 94% of the Registrant’s issued and outstanding common stock (the “Davis Shares”). Subsequently, the Davis Shares were sold to Geoff Evett pursuant to the terms of a stock purchase agreement further described below. Under the terms of the Put Option Agreement, the Registrant acquired a put option (the “Put Option”) obligating the Purchasers to purchase the Registrant’s holdings of 100 shares of common stock of Uptone, such shares constituting all of the issued and outstanding shares of Uptone (the “Uptone Shares”) for a total price of $100. Under the terms of the Put Option, the Registrant is required to obtain Board and stockholder approval prior to exercising the Put Option. The Put Option will expire on May 13, 2014 (the “Option Termination Date”), unless it is terminated earlier under the terms of the Put Option Agreement. Pursuant to the terms of the Put Option Agreement, the Purchasers will indemnify the Registrant for any costs, expenses, liabilities or claims incurred by Uptone before, by and through and after the option period (the period from May 13, 2011 to the Option Termination Date or earlier termination as provided in the Put Option Agreement). We entered into the Put Option Agreement in connection with a stock purchase agreement that the Purchasers separately entered into with Geoff Evett on May 13, 2011 (the “Stock Purchase Agreement”), which closed on May 16, 2011 (the “SPA Closing”). On the SPA Closing, the Purchasers sold 100% of the Davis Shares to Mr. Evett for an aggregate cash payment of $220,000. On the SPA Closing, the Purchasers, who were previously our officers, resigned from such positions and Mr. Evett was appointed as President, Chief Executive Officer, Chief Financial Officer and Secretary. On the Closing, the Purchasers submitted resignation letters from their positions as directors which were effective 10 days after the filing and mailing to our stockholders of an Information Statement pursuant to Section 14(f) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 14f-1 promulgated thereunder. Mr. Evett became our sole director on May 27, 2011. 4 On June 29, 2011, we entered into a contribution agreement (the “Contribution Agreement”) with Mr. Evett, our then sole directorand president, and our largest shareholder. Pursuant to the Contribution Agreement, Mr. Evett returned 7,566,667 shares of our common stock to us as a contribution to our capital. Prior to the execution of the Contribution Agreement, Mr. Evett held 8,166,667 shares of our common stock representing approximately 94.23% of our issued and outstanding shares. Following the execution of the Contribution Agreement, Mr. Evett held 600,000 shares of our common stock representing approximately 54.54% of our issued and outstanding shares. On June 29, 2011, we approved the Certificate of Amendment to change our name to Great American Energy, Inc. The name change was effective as of August 26, 2011. On August 30, 2011, we effected a 79-for-1 stock-on-stock dividend for all of the issued and outstanding shares of our common stock on the record date of August 29, 2011 (the “Dividend”). Following the Dividend, we had 88,000,000 shares of common stock outstanding. On April 19, 2012, our then Chief Executive Officer, Mr. Evett, tendered his resignation and our Board appointed Mr. Felipe Pimienta Barrios as our Chief Executive Officer and member of our Board. Mr. Evett remains on our Board. On each of May 8, 2012, July 4, 2012, September 25, 2012, January 21, 2013, and March 7, 2013, we entered into five separate Regulation S Subscription Agreements (the “Subscription Agreements”) with Pacific Oil & Gas Investments Ltd. (“Pacific Oil”). Pursuant to the Subscription Agreements, we issued 1,299,270 “Units” to Pacific Oil in consideration of $1,182,500. Each “Unit” consisted of one share of the Company’s common stock and one warrant to purchase a share of our common stock for $1.30 per share, exercisable for three years from the date of issuance. The issuance of the Units to Pacific Oil pursuant to the Subscription Agreement was exempt from registration pursuant to Regulation S under the Securities Act of 1933 (the “Act”). We made this determination based on the representations of Pacific Oil, which included, in pertinent part that Pacific Gas is not a “U.S. Person” as that term is defined in Regulation S under the Act. Following the issuance of the shares pursuant to the Subscription Agreements, we had 89,299,270 shares of common stock outstanding. On June 29, 2012, we exercised the above-described Put Option and we divested our Company of the Uptone Shares. In connection with this exercise, all of the assets and liabilities of Uptone have been transferred to the Purchasers and as of June29, 2012, we no longer have any subsidiaries and the operations of Uptone are no longer the operations of the Company. On May 24, 2013, and pursuant to an Advisory Agreement, the Company issued 50,000 shares of restricted common stock valued at fair market value of $50,000 in exchange for geological consulting services to be received over the next twelve months.The fair market value of common shares was determined by using the closing price on the measurement date. The issuance of the common stock was exempt from registration pursuant to Section 4(2) of the Act.In the event this Advisory Agreement is terminated prior to the expiration of the primary term or any extension period by mutual written agreement, the Company shall only be responsible to pay the consultant for the accrued portion up to the effective date of termination. As of December 31, 2013, $18,648 in non-cash exploration costs has been recognized with respect to the Advisory Agreement. During the quarter ended June 30, 2013, the Company entered into two separate Regulation S Subscription Agreements with Pacific Oil.Pursuant to the terms of the respective Subscription Agreements, we sold (i) 30,380 units for an aggregate purchase price $48,000, or $1.58 per unit, with each unit consisting of one share of the Company’s common stock and one warrant to purchase one share of the Company’s common stock exercisable for $2.60 per share for three years from the date of issuance; and (ii) 208,334 units for an aggregate purchase price $200,000, or $0.96 per unit, with each unit consisting of one share of the Company’s common stock and one warrant to purchase one share of the Company’s common stock exercisable for $1.50 per share exercisable for three years from the date of issuance. Effective July 11, 2013, we changed our name from Great American Energy, Inc. to Sovereign Lithium, Inc. and effected a reverse stock split on a 1-for-2 basis by filing our Amended and Restated Certificate of Incorporation with the Delaware Secretary of State. All common shares and warrants outstanding have been retroactively restated on a 1-for-2 basis unless otherwise noted as pre-reverse split shares. On October 18, 2013, the Company accepted a subscription from Pacific Oil for 1,000,000 units in exchange for $100,000, or $0.10 per unit. Each unit consisted of one share of the Company’s common stock and one warrant to purchase one share of the Company’s common stock exercisable for $0.25 per share for three years from the date of issuance. During the quarter ended September 30, 2013, the Company entered into a Regulation S Subscription Agreement with Pacific Oil for 333,333 units for an aggregate purchase price of $100,000 or $0.30 per unit, with each unit consisting of one share of the Company’s common stock and one warrant to purchase one share of the Company’s common stock exercisable for $0.70 per share for three years from the date of issuance. 5 Transition to Mineral Exploration and Development Industry As disclosed in previous quarterly and annual reports, we have been working on transitioning our operations to focus on the mineral exploration and development industry. In connection with this transition, during the year ended December 31, 2012, we took the actions described below. On June 7, 2012, the Company entered into a Mineral Property Option Agreement (the “Wallach Option”) with Mr. David A. Wallach of 0911325 BC, Ltd. (“Wallach”) with an effective date of April 28, 2012. Pursuant to the Wallach Option, the Company has been granted the exclusive right to acquire an undivided 60% interest in 10 mining claims consisting of approximately 2,958 hectares of property located near Trail, British Columbia. To exercise the Wallach Option, the Company must: (i) make cash payments to Wallach totaling $350,000, inclusive of $25,000 for staking additional claims within the area of mutual interest.As of December31, 2013 the Company has paid all required cash payments of $325,000.The additional staked claims have not been pursued by the parties to the agreement; (ii) fund improvement and mineral exploration projects on the property totaling $350,000 of which $100,000 had been paid as of December 31, 2013; and (iii) if the mineral and exploration projects provide evidence that there is the equivalent of at least $1,000,000,000 of gross value on the property, issue 1,000,000 shares of common stock to Wallach. The Company must satisfy the above-described conditions and exercise the Wallach Option no later than April 30, 2015. After exercise of the Wallach Option, Wallach will retain a 2% net smelter royalty for any and all minerals mined and delivered from the property. The Company and Wallach have also agreed to cooperate in acquiring mining claims in the area within an 8.5 kilometer radius of the property, with such acquisitions to be subject to the terms of the Wallach Agreement. The Company assesses exploration and evaluation assets for impairment when facts and circumstances suggest that the carrying amount of an asset may exceed its recoverable amount. The Company has determined that the carrying amount of the Wallach Option exceeds its recoverable amount. Therefore, for the year ended December 31, 2013 the Company has written off $325,000 to the statement of operations as impairment. The Company retains its contractual rights in respect of the Wallach Option. As of March 21, 2014, the Company is in compliance with the Wallach Agreement. On June 13, 2012, we entered into the Mineral Property Option Agreement (the “GeoXplor Option Agreement”) with GeoXplor Corporation, a Nevada corporation (“GeoXplor”). Pursuant to the GeoXplor Option Agreement, GeoXplor has granted us the exclusive right to acquire a 100% interest in and to 48 unpatented mining claims comprising approximately 7,680 acres of property located in and around Esmeralda County, Nevada, United States of America (the “GeoXplor Option”). The Company assesses exploration and evaluation assets for impairment when facts and circumstances suggest that the carrying amount of an asset may exceed its recoverable amount. The Company has determined that the carrying amount of the GeoXplor Option exceeds its recoverable amount. Therefore, for the year ended December 31, 2013 the Company has written off $465,000 to the statement of operations as impairment. The Company retains its contractual rights in respect of the GeoXplor Option.As ofMarch 21, 2014,the Company is in compliance with the GeoXplor Option. We intend to conduct exploration programs to evaluate the distribution and amounts of minerals on both of these properties. 6 Corporate Actions- Name Change and Reverse Stock Split On May 23, 2013, the Board of Directors of the Company unanimously approved corporate actions that would benefit the Company, and on May 28, 2013 (the “Record Date”), the holders of at least a majority of the voting power of our issued and outstanding common stock as of such Record Date, approved by written consent pursuant to Section 228 of the Delaware General Corporation Law (the “DGCL”), the following corporate actions to be effected through the filing of the Amended and Restated Certificate of Incorporation with the Secretary of State of the State of Delaware (collectively, the “Corporate Actions”): (i) that the Certificate of Incorporation of the Company be amended and restated to change its name to “Sovereign Lithium, Inc.” (the “Name Change”); (ii) that the Certificate of Incorporation of the Company be amended and restated to authorize that 20,000,000 shares of preferred stock, par value $0.000001 per share, may be issued in one or more series, and with such designation and authorized number of such shares of each series to be determined by the Board (“Blank Check Preferred Stock”); (iii) that the Certificate of Incorporation of the Company be amended and restated to effect a reverse stock split of the issued and outstanding common stock of the Company, at a reverse stock split ratio of 1-for-2, with each stockholder otherwise entitled to receive a fractional share of common stock as a result of the reverse stock split receiving one full share of common stock in lieu of the Company issuing such fractional share or paying cash in respect thereof (the “Reverse Stock Split”); (iv) that the Certificate of Incorporation of the Company be amended and restated to give the Board the authority and power to change the Bylaws of the Company without requiring a vote of the stockholders; (v) that the Certificate of Incorporation of the Company be amended and restated to include a provision to limit the personal liability of its directors to the fullest extent permitted under Section 102 of the DGCL; and (vi) that the Certificate of Incorporation of the Company be amended and restated to provide indemnification and advancement of expenses to its officers, directors, employees and agents to the fullest extent permitted by Section 145 of DGCL. In connection with the Corporate Actions, on June 21, 2013, we mailed an Information Statement to its stockholders of record as of the Record Date. On July 11, 2013, we filed the Amended and Restated Certificate of Incorporation with the Delaware Secretary of State to effect the Corporation Actions, including the name change to “Sovereign Lithium, Inc.” and the Reverse Stock Split. The Name Change and Reverse Stock Split was approved by Financial Industry Regulatory Authority (“FINRA”). Effective at the beginning of trading on July 12, 2013, the Company's name was changed to Sovereign Lithium, Inc. and the Company's shares began trading on a split-adjusted basis. A new CUSIP number was assigned to the Company's common stock as a result of the Name Change and Reverse Stock Split. Item 1A. Risk Factors Not Applicable. Item 1B. Unresolved Staff Comments Not Applicable. Item 2. Properties We currently hold option interests in two properties. 7 Wallach Option On June 7, 2012, we entered into the Mineral Property Option Agreement (the “Agreement”) with Mr. David A. Wallach of 0911325 BC, Ltd. (“Wallach”) with an effective date of April 28, 2012. Pursuant to the Agreement, Wallach has granted us the exclusive right to acquire an undivided 60% interest in 10 mining claims consisting of approximately 2,958 hectares of property located near Trail, British Columbia, Canada (the “Wallach Option”). To exercise the Wallach Option, we must (i) make cash payments to Wallach totaling $350,000, (ii) fund improvement and mineral exploration projects on the property totaling $350,000, and (iii) if the mineral and exploration projects provide evidence that there is the equivalent of at least $1 billion of gross value on the property, we must issue 1,000,000 shares of our common stock to Wallach. We must satisfy the above-described conditions and exercise the Wallach Option no later than April 30, 2015. After exercise of the Option, Wallach will retain a 2% net smelter royalty for any and all minerals mined and delivered from the property.We have also agreed to cooperate with Wallach in acquiring mining claims in the area within an 8.5-kilometer radius of the property, with such acquisitions to be subject to the terms of the Agreement. We intend to conduct an exploration program to evaluate the distribution and amounts of rare earth elements, which we believe, may be found on this property. Preliminary samplings have indicated the presence of Scandium, Neodymium, Samarium, and Europium on this property. Additionally, smelting facilities are located within 15 kilometers of this property and we believe that the infrastructure in the region surrounding the property could support mining operations. As of December 31, 2013, we have paid the required $325,000 in cash payments and incurred $100,000 in exploration costs. The parties have not pursued staking additional claims within the area of mutual interest. The Company assesses exploration and evaluation assets for impairment when facts and circumstances suggest that the carrying amount of an asset may exceed its recoverable amount. The Company has determined that the carrying amount of the Wallach Option exceeds its recoverable amount. Therefore, for the year ended December 31, 2013 the Company has written off $325,000 to the statement of operations as impairment. The Company retains its contractual rights in respect of the Wallach Option. As of March 21, 2014, we are in compliance with the Wallach Agreement. GeoXplor Option On June 13, 2012, and as amended December 19, 2013, we entered into the Mineral Property Option Agreement (the “GeoXplor Option Agreement”) with GeoXplor Corporation, a Nevada corporation (“GeoXplor”). Pursuant to the Option Agreement, GeoXplor has granted us the exclusive right to acquire a 100% interest in and to 48 unpatented mining claims comprising approximately 7,680 acres of property located in and around Esmeralda County, Nevada, United States of America (the “GeoXplor Option”). To exercise the GeoXplor Option, we must make cash payments to GeoXplor totaling $575,000 and fund improvement and mineral exploration projects on the property totaling $800,000. We must satisfy the above-described conditions and exercise the Option no later than July 1, 2015. After exercise of the GeoXplor Option, GeoXplor will be granted a 3% net smelter royalty for any and all minerals mined and delivered from the property. As of December 31, 2013, we have paid $465,000 in cash and incurred $178,032 in exploration costs. The Company assesses exploration and evaluation assets for impairment when facts and circumstances suggest that the carrying amount of an asset may exceed its recoverable amount. The Company has determined that the carrying amount of the GeoXplor Option exceeds its recoverable amount. Therefore, for the year ended December 31, 2013 the Company has written off $465,000 to the statement of operations as impairment. The Company retains its contractual rights in respect of the GeoXplor Option.As of March 21, 2014, we are in compliance with the GeoXplor Option Agreement. We intend to conduct an exploration program to evaluate the distribution and amounts of lithium on this property. This property is adjacent to an operating lithium mine and the United States Geological Survey has indicated that the region containing this property may contain significant lithium deposits. As part of the United States Geological Survey drill program, one hole was drilled on this property which intersected geochemically anomalous concentrations of lithium in water and sediments. The gravity surveys over the region confirmed the existence of various structures that may have created topography favorable for evaporite accumulation and subsequent traps, which potentially could host mineral rich brines. 8 Office Space During 2012, we leased offices from the Company’s former president, Mr. Michael Davis. The lease payment was $900 per month and our lease for these offices expired on July 1, 2013. Item 3. Legal Proceedings None. Item 4. Mine Safety Disclosures Not applicable. PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Common Stock We are authorized to issue 1,000,000,000 shares of common stock with $0.000001 par value. As of March 21, 2014, there were 47,040,920 shares of common stock issued and outstanding. As of March 21, 2014, we had 6 record holders. The number of record holders was determined from the records of our transfer agent and does not include beneficial owners of our common stock whose shares are held in the names of various security brokers, dealers, and registered clearing agencies. Market Information Our securities were qualified for quotation on the OTC Bulletin Board in February 2011 under the symbol “SRBL”. On July11, 2013, trade symbol “SRBL” was no longer valid. On July 12, 2013, our new trade symbol “SLCO” commenced trading on the OTC Bulletin Board. The table below lists the high and low sales price per share of our common stock for the respective periods as reported on the OTC Bulletin Board. The following prices for each quarter during the past two fiscal years reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Period Ended High Low March 31, 2013 - - June 30, 2013 - - September 30, 2013* December 31, 2013* March 31, 2012 - - June 30, 2012 September 30, 2012 December 31, 2012 * the sales price per share of our common stock were quoted under the new trade symbol “SLCO”, which commenced trading as of July 12, 2013. 9 Holders of Common Stock As of March 21, 2014, there were 6registered shareholders of Soverign Lithium’s common stock. Dividends Holders of common stock are entitled to receive rateably such dividends, if any, as may be declared by the Board of Directors out of the surplus of the Company. We have not paid any dividends since our inception, and we presently anticipate that all earnings, if any, will be retained for development of our business. There are no restrictions in our Articles of Incorporation or Bylaws that prevent us from declaring dividends. Any future disposition of dividends will be at the discretion of our Board of Directors and will depend upon, among other things, our future earnings, operating and financial condition, capital requirements, and other factors. Equity Compensation Plan We do not have any compensation plans or arrangement under which equity securities are authorized for issuance. Sales of Equity Securities/Purchases of Equity Securities On May 8, 2012, we entered into a Regulation S Subscription Agreement ‎with Pacific Oil for a total of 277,778 units in consideration of $250,000.Each unit consisted of one share of the ‎Company’s common stock and one warrant to purchase a share of the Company’s common stock for $1.30 per ‎share for three years from the date of issuance.‎ On July 4, 2012, we entered into a Regulation S Subscription Agreement with Pacific Oil for a total of 277,778 units in consideration of $250,000. Each unit consisted of one share of the Company’s common stock and one warrant to purchase one share of the Company’s common stock exercisable for $1.30 per share for three years from the date of issuance. On September 25, 2012, we entered into a Regulation S Subscription Agreement with Pacific Oil for a total of 277,778 units in consideration of $250,000. Each unit consisted of one share ‎of the Company’s common stock and one warrant to purchase one share of the Company’s common stock ‎exercisable for $1.30 per share for three years from the date of issuance. On January 8, 2013, we entered into a Subscription Agreement with Pacific Oil for a total of 101,389 units in consideration of $182,500, or $1.80 per unit. Each unit consisted of one share of the Company’s common stock and one warrant to purchase one share of the Company’s common stock exercisable for $2.60 per share for three years from the date of issuance. On January 21, 2013, we entered into a Regulation S Subscription Agreement with Pacific Oil for a total of 202,778 units in consideration of $250,000. Each unit consisted of one ‎share of the Company’s common stock and one warrant to purchase one share of the Company’s common stock ‎exercisable for $1.30 per share for three years from the date of issuance.‎ On March 7, 2013, we entered into a Regulation S Subscription Agreement with Pacific Oil for a total of 263,158 units in consideration of $250,000. Each unit consisted of one ‎share of the Company’s common stock and one warrant to purchase one share of the Company’s common stock ‎exercisable for $1.30 per share for three years from the date of issuance.‎ ‎On March 7, 2013, we accepted a subscription from Pacific Oil for 131,579 units in consideration of $250,000, or $1.90 per unit. Each unit consisted of one share of the Company’s common stock and one warrant to purchase one share of the Company’s common stock exercisable for $2.60 per share for three years from the date of issuance. On May 3, 2013, we accepted a subscription from Pacific Oil for 30,380 units for an aggregate purchase price $48,000, or $1.58 per unit. Each unit consisted of one share of the Company’s common stock and one warrant to purchase one share of the Company’s common stock exercisable for $2.60 per share for three years from the date of issuance. On June 4, 2013, we accepted a subscription from Pacific Oil for 208,334 units for an aggregate purchase price $200,000, or $0.96 per unit. Each unit consisted of one share of the Company’s common stock and one warrant to purchase one share of the Company’s common stock exercisable for $1.50 per share for three years from the date of issuance. 10 On August 19, 2013, we entered into a Regulation S Subscription Agreement with Pacific Oil for 333,333 units for an aggregate purchase price of $100,000 or $0.30 per unit, with each unit consisting of one share of the Company’s common stock and one warrant to purchase one share of the Company’s common stock exercisable for $0.70 per share for three years from the date of issuance. On October 18, 2013, we accepted a Regulation S subscription Agreement from Pacific Oil for 1,000,000 units for an aggregate purchase price $100,000, or $0.10 per unit. Each unit consisted of one share of the Company’s common stock and one warrant to purchase one share of the Company’s common stock exercisable for $0.25 per share for three years from the date of issuance. On January 21, 2014, we accepted a subscription from Pacific Oil for 769,231unitsfor an aggregate purchase price $100,000, or $0.13 per unit. Each unit consisted of one share of the Company’s common stock and one warrant to purchase one share of the Company’s common stock exercisable for $0.30 per share. The issuance of the units to Pacific Oil pursuant to the Subscription Agreement was exempt from registration pursuant to Regulation S under the Securities Act. The Company made this determination based on the representations of Pacific Oil which included, in pertinent part, that Pacific Gas is not a “U.S. Person” as that term is defined in Regulation S under the Act. Issuance of Common Stock On May 20, 2013, we entered into an Advisory Agreement (“Advisory Agreement”) with Mr. John Rud, the founder and principal of GeoXplor (“Mr. Rud”). Pursuant to the terms of the Advisory Agreement, Mr. Rud agreed to use his expertise in mining and exploration to provide advisory services to the Board of Directors. As compensation for Mr. Rud’s advisory services, we agreed to issue Mr. Rud or his designee 100,000 shares of restricted common stock of the Company. The Advisory Agreement has a term of one year and can be extended for additional terms upon mutual agreement. On May 24, 2013, we issued 50,000 shares of restricted common stock valued at $50,000. The issuance of the common stock was exempt from registration pursuant to Section 4(2) of the Act. As of December 31, 2013, $17,103 in non-cash exploration costs has been recognized with respect to the Advisory Agreement. Item 6. Selected Financial Data Not applicable. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our audited consolidated financial statements and related notes appearing elsewhere in this Annual Report. Results of Operation During the year ended December 31, 2013, we incurred $1,365,639 in operating expenses, compared to $333,077 for the year ended December 31, 2012 which was inclusive of the $225,296 in expenses we incurred from June 29, 2012 the date we entered into the exploration stage. During the year ended December 31, 2013 we impaired 100% of our mineral property acquisition costs in the amount of $790,000 as a consequence of depressed commodity markets.We recognized losses on our discontinued operations in the amount of $Nil for the year ended December 31, 2013, compared to $80,318 for the year ended December 31, 2012.* During the year ended December 31, 2013, we incurred $239,655 in exploration and evaluation expenses compared to $55,480 for the year ended December 31, 2012.Our exploration and evaluation expenses and officers compensation were higher in 2013 than in 2012 because it was our first full year of exploration activity.We also recognized a 100% ($790,000) impairment charge against our mineral property acquisition costs in 2013. *Our prior year results include our prior business which was discontinued and disposed of effective June29, 2012 and our new business of the exploration and development of mineral properties. 11 Liquidity and Capital Resources We generated net losses of $1,365,639 for the year ended December 31, 2013, compared to $413,395 for the year ended December 31, 2012. We had an accumulated deficit of $2,553,519 for the year ended December 31, 2013, compared to $1,187,880 for the year ended December 31, 2012. We had working capital of $16,182 for the year ended December 31, 2013, compared to $484,218 for the year ended December 31, 2012. We had a cash balance of $7,719 as at December 31, 2013, compared to $22,418 as at December 31, 2012. We had net cash outflows of $14,699 for the year ended December 31, 2013, compared to $22,418 for the year ended December 31, 2012. Cash flows used in operations for the year ended December 31, 2013 were $585,199, compared to $370,997 for the year ended December 31, 2012, an increase which was primarily due to our entry into the business of exploration and development of mineral properties effective June29, 2012. We had net cash provided by financing activities of $880,500 for the year ended December 31, 2013, compared to $875,403 for the year ended December 31, 2012. The $875,403 of financing activities in 2012 consisted of $750,000 of proceeds from sale of stock and contributed capital of $125,403. Contractual Obligations We have entered into the two property option agreements described under Item 2 above. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Accounting Judgments and Estimates Certain amounts included in or affecting our financial statements and related disclosures must be estimated, requiring us to make certain assumptions with respect to values or conditions that cannot be known with certainty at the time the financial statements are prepared. These estimates and assumptions affect the amounts we report for assets and liabilities and our disclosure of contingent assets and liabilities at the date of our financial statements. We routinely evaluate these estimates, utilizing historical experience, consulting with experts and other methods we consider reasonable in the particular circumstances. Nevertheless, actual results may differ significantly from our estimates. Any effects on our business, financial position or results of operations resulting from revisions to these estimates are recorded in the period in which the facts that give rise to the revision become known. We believe that certain accounting policies are of more significance in our financial statement preparation process than others, which policies are discussed below. See also Note 2 to the accompanying Financial Statement attached hereto beginning on page F-1 for a summary of our principal accounting policies. Use of Estimates The preparation of the financial statements in conformity with the U.S. generally accepted accounting principles (“GAAP”) requires Management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash Equivalents For purposes of the statement of cash flows, we consider all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. As of December 31, 2013 and 2012, there were no cash equivalents. 12 Mineral Property Costs Mineral property acquisition costs are capitalized upon acquisition. Mineral property exploration costs are expensed as incurred. When it has been determined that a mineral property can be economically developed as a result of establishing proven, proved, probable, or possible reserves, the costs incurrred to develop such property are capitalized. To date, we have not established any reserves on its mineral properties. We review long-lived assets for indicators of impairment whenever events or changes in circumstances indicate that the carrying value may not be recoverable. If the review indicates that the carrying amount of the asset may not be recoverable, the potential impairment is measured based on a projected discounted cash flow method using a discount rate that is considered to be commensurate with the risk inherent in the Company's current business model. For purposes of recognition and measurement of an impairment loss, a long-lived asset is grouped with other assets at the lowest level for which identifiable cash flows are largely independent of the cash flows of other assets.As a result of continued depressed commodity prices, management has impaired $790,000 or 100% of the Company’s capitalized mineral property option costs as at December 31, 2013. Purchase Options for Mining Property Costs associated with acquisitions related to purchase options for mining properties are capitalized when the costs are incurred in accordance with ASC 340.10. The costs are carried at the amount paid and transferred to the appropriate asset account if the option is exercised. If it is determined that we will not exercise the option, the option is expensed. Reclamation Cost Obligations We follow ASC 410, Asset Retirement and Environmental Obligations, which requires that an asset retirement obligation (“ARO”) associated with the retirement of a tangible long-lived asset be recognized as a liability in the period in which it is incurred and becomes determinable, with an offsetting increase in the carrying amount of the associated asset. The cost of the tangible asset, including the initially recognized ARO, is depleted, such that the cost of the ARO is recognized over the useful life of the asset. The ARO is recorded at fair value, and accretion expense is recognized over time as the discounted liability is accreted to its expected settlement value. The fair value of the ARO is measured using expected future cash flow, discounted at the Company’s credit-adjusted risk-free interest rate. As at December 31, 2013, we had no reclamation obligations because we have only recently commenced exploration activity. Financial Instruments Pursuant to ASC 820, Fair Value Measurements and Disclosures and ASC 825, Financial Instruments, an entity is required to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. ASC 820 and 825 establishes a fair value hierarchy based on the level of independent, objective evidence surrounding the inputs used to measure fair value. A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. ASC 820 and 825 prioritizes the inputs into three levels that may be used to measure fair value: Level 1 Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. Level 2 Level 2 applies to assets or liabilities for which there are inputs other than quoted prices that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identical assets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or can be derived principally from, or corroborated by, observable market data. Level 3 Level 3 applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. Our financial instruments consist principally of cash. Pursuant to ASC 820 and 825, the fair value of our cash is determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. We believe that the recorded values of all of our other financial instruments approximate their current fair values because of their nature and respective maturity dates or durations. 13 Assets and liabilities measured at fair value on a recurring basis were presented on our balance sheet as at December 31, 2013 as follows: Fair Value Measurements Using Quoted prices in active markets for identical instruments (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Balance, December 31, Balance, December 31, Cash $ $ — $ — $ $ Accounts payable $ — $ $ — $ $ Accounts payable – related parties $ — $ $ — $ $ Item 7A. Quantitative and Qualitative Disclosures About Market Risk Not applicable. Item 8. Financial Statements and Supplementary Data Please see the accompanying Financial Statements attached hereto beginning on page F-1 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure None. Item 9A. Controls and Procedures Evaluation of Disclosure Controls and Procedures As of December 31, 2013, we carried out an evaluation, under the supervision and with the participation of our management, including our chief executive officer and chief financial officer, of the effectiveness of the design and operation of our disclosure controls and procedures, as such term is defined under Rule 13a-15(e) promulgated under the Exchange Act. Accordingly, based upon that evaluation, the chief executive officer and chief financial officer have concluded that our disclosure controls and procedures were not effective to ensure that information required to be disclosed in our periodic reports filed under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified by the Securities and Exchange Commission’s rules and regulations. Based on our management's assessment and review of our financial statements and results for the year ended December 31, 2013, we have not established effective internal controls. Management's annual report on internal control over financial reporting Our management, under the supervision of our chief executive officer and chief financial officer, is responsible for establishing and maintaining adequate internal control over financial reporting. Internal control over financial reporting (as defined in Rules 13a-15(f) and 15d(f) under the Exchange Act) is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with GAAP. Internal control over financial reporting includes those policies and procedures that: (a) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of assets, (b) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with GAAP, (c) provide reasonable assurance that receipts and expenditures are being made only in accordance with appropriate authorization of management and the board of directors, and (d) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of assets that could have a material effect on the financial statements. A “material weakness” is a deficiency, or a combination of deficiencies, in internal control over financial reporting such that there is a reasonable possibility that a material misstatement of the registrant’s annual or interim financial statements will not be prevented or detected on a timely basis by our internal controls. A “significant deficiency” is a deficiency, or a combination of deficiencies, in internal control over financial reporting that is less severe than a material weakness, yet important enough to merit attention by those responsible for oversight of the registrant’s financial reporting. A “deficiency” in internal control over financial reporting exists when the design or operation of a control does not allow management or employees, in the normal course of performing their assigned functions, to prevent or detect misstatements on a timely basis. During our review of our financial statements and results for the year ended December 31, 2013, our management, under the supervision and with the participation of our chief executive officer and chief financial officer, assessed the effectiveness of our internal control over financial reporting. Based on its evaluation as of December 31, 2013, our management concluded that our internal controls over financial reporting were not effective as of December 31, 2013 and has identified material weaknesses in our internal controls over financial reporting. 14 The material weaknesses relate to the following: (a) Accounting and Finance Personnel Weaknesses – Our current accounting staff is relatively small and we do not have the required infrastructure of meeting the higher demands of being a U.S. public company.Also, our closing process is a material weakness as we have been unable to assure GAAP compliant financial statements in our preparation of the December 31, 2013 financial statements because of two journal entries proposed by our auditors, and accepted by us, as follows: (1) the impairment of our mineral property options in the amount of $790,000, and (2) an adjustment to reduce non-cash stock based compensation in the amount of $1,545. (b) Lack of Internal Audit Function – We lack sufficient resources to perform the internal audit function. In order to mitigate these material weaknesses to the fullest extent possible, all financial reports are reviewed by an outside accounting consultant that is not our audit firm. All unexpected results are investigated. As soon as our finances allow, we intend to hire additional accounting staff. Attestation report of the registered public accounting firm This Annual Report does not include an attestation report of our independent registered public accounting firm regarding internal control over financial reporting. Our management’s report was not subject to attestation by our independent registered public accounting firm pursuant to Dodd-Frank Wall Street Reform and Consumer Protection Act that permits us, as a smaller reporting company, to provide only our management’s report in this Annual Report. Changes in internal control over financial reporting No change in the Company’s internal control over financial reporting occurred during the period ended December 31, 2013, that materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. Item 9A(T). Controls and Procedures See Item 9A - Controls and Procedures above. Item 9B. Other Information None. 15 PART III Item 10. Directors, Executive Officers and Corporate Governance Identification of Directors and Executive Officers The following table sets forth the name and age of each current member ofour board of directors and/or executive officers, the positions and offices held by each of them with us, and the period during which they have served in their respective position. Directors serve until the election and qualification of their successors. There was no arrangement or understanding between any executive officer or director and any other person pursuant to which any person was elected as an executive officer or director. There are no family relationships among our officers, directors, or persons nominated for such positions. Name Age Position Date Position First Held Felipe Pimienta Barrios 37 President, CEO, CFO, Secretary and Director 4/19/12 - present Geoff Evett 74 Director 5/27/11- present Biographical Information The following is a brief account of the education and business experience of our officer and directors: Felipe Pimienta Barrios. Mr. Pimienta, age 37, is an executive who has specialized in establishing oil and gas companies in South America. Over the last 5 years, Mr. Pimienta has helped expand Delavaco Energy, sold to Alange Energy for $107 million; Quetzal Energy and Brownstone Energy, both listed on the Toronto Stock Exchange; APO Energy and P1 Energy Corp, which merged in 2010; and Colcan Energy. Mr. Pimienta served as the Chief Financial Officer, Principal Accounting Officer, and Treasurer of West Canyon Energy Corp. (formerly PetroSouth Energy Corp. and Mobridge Explorations Inc.) from March 28, 2007 until November 30, 2009. Mr. Pimienta has been a Director of West Canyon Energy Corp. since March 28, 2007. Earlier in his career, Mr. Pimienta served as the Chief Financial Officer of Petrosouth Energy Corporation Sucursal Colombia, a Senior Analyst and Executive Account Manager at Bansuperior, and as an Asset Management Executive at Citibank. Mr. Pimienta studied English at the University of California, Los Angeles; Finance and International Business at Universidad Sergio Arboleda, Bogotá, Colombia, and earned an MBA from San Pablo CEU, Madrid, Spain. Geoff Evett. Mr. Evett, age 74, is our other director. He was appointed a director of our Company on May 27, 2011. He previously served as our Chief Executive Officer, Chief Financial Officer, and Secretary from May 16, 2011, until he resigned from this position on April 19, 2012. Mr. Evett is a former banker with 33 years of experience in the banking industry. Currently, Mr. Evett serves as the managing director of a business consulting company registered in Spain and serves as a director of Thromboserin Limited, a medical research company based in the United Kingdom. He was a former director, Chief Executive Officer and Chairman of Ignis Petroleum Group, Inc., which was formerly subject to the requirements of section 15(d) of the Exchange Act. Mr. Evett is an Associate of the British Chartered Institute of Bankers and received his education at Blundell’s School in the United Kingdom, and Henley Business School. Family relationships Not applicable. Involvement in Certain Legal Proceedings None of our directors, executive officers or control persons has been involved in any of the events described in Rule 401(f) of Regulation S-K in the last 10 years. Code of Ethics We have not yet adopted a code of ethics. Compliance with Section 16(a) of the Securities Exchange Act of 1934 Section 16(a) of the Securities Exchange Act of 1934, as amended, requires our executive officers and directors and persons who own more than 10% of a registered class of our equity securities, to file with the Securities and Exchange Commission (hereinafter referred to as the “SEC”) initial statements of beneficial ownership, reports of changes in ownership and Annual Reports concerning their ownership, of Common Stock and other of our equity securities on Forms 3, 4, and 5, respectively. Executive officers, directors and greater than 10% shareholders are required by the SEC regulations to furnish us with copies of all Section 16(a) reports they file. To the best of our knowledge, based solely on information publicly available, during the fiscal year ended December 31, 2013, our director and executive officers complied with Section 16(a) filing requirements. Nominations to the Board of Directors There were no material changes to the procedures by which security holders may recommend nominees to our board of directors. 16 Director Independence We currently do not have any independent directors, as the term “independent” is defined by the rules of the NASDAQ Stock Market (Note: Our shares of common stock are not listed on NASDAQ or any other national securities exchange and this reference is used for definition purposes only). Audit Committee We do not have a separately designated audit committee. The board of directors serves as our audit committee. We do not have an “audit committee financial expert” as defined in the applicable rules and regulations of the Exchange Act, as amended. Item 11. Executive Compensation Summary of Compensation of Executive Officers The following table sets forth information for the fiscal years ended December 31, 2013 and 2012, regarding all forms of compensation received by all persons who served as our Principal Executive Officer, and Principal Financial Officer during the fiscal year ended December 31, 2013. We did not have any executive officer who received more than $100,000 for services during the fiscal year ended December 31, 2013. SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary ($) Bonus ($) Stock Awards Option Awards Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation ($) All Other Compensation Total Felipe Pimienta Barrios, Chief Executive Officer, Chief Financial Officer Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Geoff Evett(1), Former Chief Executive Officer, Chief Financial Officer Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Michael Davis(2), Former Chief Executive Officer, Former Chief Financial Officer Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Notes: Mr. Evett resigned on April 19, 2012. Mr. Davis resigned on May 16, 2011. All other compensation was for consulting compensation pursuant to consulting contracts as described in this filing. Compensation of Directors Currently, we do not pay any compensation to our directors for their service on the board of directors. Compensation Committee We do not have a separately designated compensation committee. Our board of directors serves as our compensation committee. Our sole director is also our sole executive officer. Compensation Committee Report Our board of directors has reviewed our executive compensation. 17 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters The following table sets forth, as of December 31, 2013, information concerning the beneficial ownership of shares of our common stock held by our directors, our named executive officers, our directors and executive officers as a group, and each person known by us to be a beneficial owner of 5% or more of our outstanding common stock. Beneficial ownership is determined according to the rules of the SEC. Beneficial ownership means that a person has or shares voting or investment power of a security and includes any securities that person has the right to acquire within 60 days after the measurement date, such as those acquirable pursuant to options, warrants or convertible notes. Except as otherwise indicated, we believe that each of the beneficial owners of our common stock listed below, based on information each of them has given to us, has sole investment and voting power with respect to such beneficial owner’s shares, except where community property or similar laws may apply. For purposes of the column for shares underlying convertible securities, in accordance with rules of the SEC, shares of our common stock underlying securities that a person has the right to acquire within 60 days of December 31, 2013 are deemed to be beneficially owned by such person for the purpose of computing the percentage ownership of that person, but we do not treat them as outstanding for the purpose of computing the ownership percentage of any other person. Title of Class Name and Address of Beneficial Owner
